                                                                                       (1 of 5)
           Case: 20-1022, Document: 10-1, Filed: 07/01/2020       Page 1 of 4


                                                      FILED
                                                        JUL 1 2020
                                                  SUSAN M. SPRAUL, CLERK
                                                     U.S. BKCY. APP. PANEL
                                                     OF THE NINTH CIRCUIT

                 UNITED STATES BANKRUPTCY APPELLATE PANEL

                              OF THE NINTH CIRCUIT

 In re:                                )     BAP No.       AZ-20-1022
                                       )
 FARWEST PUMP COMPANY,                 )     Bk. No.       4:17-bk-11112-BMW
                                       )
                    Debtor.            )
                                       )
                                       )
 VAUGHT EQUIPMENT, LLC;                )
 RELIANT WELL DRILLING AND             )
 PUMP CORPORATION, INC.,               )
                                       )
                    Appellants,        )
                                       )
 v.                                    )     ORDER DENYING LEAVE
                                       )     AND DISMISSING APPEAL
 OFFICIAL COMMITTEE OF                 )
 UNSECURED CREDITORS,                  )
                                       )
                    Appellee.          )
                                       )

 Before:     LAFFERTY, BRAND, and FARIS, Bankruptcy Judges.

      The Panel received and considered appellants’ motion for a

 determination that the order on appeal is final, alternatively

 seeking leave to appeal.         The Panel also considered appellee’s

 opposition to the motion and appellants’ reply.

      This is an appeal from an order tolling the deadline for the

 appellee Committee to file certain types of adversary complaints.

 Appellants anticipate that they will be defendants in such an

 adversary proceeding.



Case 4:17-bk-11112-BMW     Doc 757 Filed 07/01/20 Entered 07/01/20 14:04:21     Desc
                            Main Document    Page 1 of 5
                                                                                     (2 of 5)
          Case: 20-1022, Document: 10-1, Filed: 07/01/2020   Page 2 of 4



      We find the order on appeal to be interlocutory.              The order

 is a preliminary step in any possible dispute between the

 parties.    The order functions as an extension of a deadline to

 file a complaint.1      Such extension orders are interlocutory.            See

 Dalton Equip. Co. v. Brown, 594 F.2d 195, 197 (9th Cir. 1979)

 (finding order extending time to object to discharge to be

 interlocutory); Travers v. Dragul (In re Travers), 202 B.R. 624,

 625-26 (9th Cir. BAP 1996) (order allowing an extension of the

 filing deadline determines only intervening matter that sets

 dischargeability dispute into motion); Eagle v. Bank of Am. (In

 re Eagle), 373 B.R. 609, 610 (8th Cir. BAP 2007); Pappas v. Int’l

 Minerals & Res., S.A (In re Pappas), 215 B.R. 646, 649 (2d Cir.

 BAP 1998).    That the order was entered in the main bankruptcy

 case and not in any adversary proceeding does not render it

 final.   Extensions of time to file complaints are often entered

 in the main case before an adversary proceeding is filed.                 They

 are still interlocutory.

      Appeal from an interlocutory order requires leave of the

 Panel.   See 28 U.S.C. § 158(a)(3).         The BAP routinely applies the

 factors enunciated in 28 U.S.C. § 1292(b) in deciding whether to



      1
         “To toll a limitations period is, effectively, to extend
 it.” Lawrence v. United States, 2019 WL 6497368, at *1 (N.D.
 Ill. Dec. 3, 2019).

                                        2



Case 4:17-bk-11112-BMW    Doc 757 Filed 07/01/20 Entered 07/01/20 14:04:21    Desc
                           Main Document    Page 2 of 5
                                                                                    (3 of 5)
          Case: 20-1022, Document: 10-1, Filed: 07/01/2020   Page 3 of 4



 grant leave to appeal interlocutory bankruptcy court orders.

 “[L]eave is appropriate if the order involves [1] a controlling

 question of law [2] where there is substantial ground for

 difference of opinion and [3] when the appeal is in the best

 interests of judicial economy because an immediate appeal may

 materially advance the ultimate termination of the litigation.”

 In re Travers, 202 B.R. at 626.

      The Panel is not persuaded that leave to appeal should be

 granted in this instance.        The matter on appeal involves the

 bankruptcy court’s application of the tolling doctrine to the

 facts before it.      We do not see a controlling question of law for

 which there are substantial grounds for difference of opinion,

 both of which are necessary to obtain leave to appeal.

      If and when the Committee files any avoidance proceedings,

 the defendants will be free to litigate the issue of timeliness,

 including whether the Committee was entitled to a tolling of the

 deadline.    See Hill v. McDermott, 2017 WL 4736714, at *6 (D.

 Minn. Oct. 19, 2017) (extension order raised in appeal from final

 judgment), aff’d sub nom. Hill v. Snyder, 919 F.3d 1081 (8th Cir.

 2019).

      Leave to appeal is ORDERED DENIED and this appeal is

 DISMISSED for lack of jurisdiction.          This dismissal is without

 prejudice to the tolling order being appealed in a timely appeal

                                        3



Case 4:17-bk-11112-BMW    Doc 757 Filed 07/01/20 Entered 07/01/20 14:04:21   Desc
                           Main Document    Page 3 of 5
                                                                                   (4 of 5)
         Case: 20-1022, Document: 10-1, Filed: 07/01/2020   Page 4 of 4



 from a final order or judgment in any adversary proceeding to

 which it pertains.      See Am. Ironworks & Erectors, Inc. v. N. Am.

 Const. Co., 248 F.3d 892, 897-98 (9th Cir. 2001); Aucoin v. S.

 Ins. Facilities Liquidating Corp. (In re Aucoin), 35 F.3d 167,

 170 (5th Cir. 1994) (“order granting Motion to Extend is

 reviewable on appeal after . . . final judgment on the merits of

 the adversary proceeding”).




                                       4



Case 4:17-bk-11112-BMW   Doc 757 Filed 07/01/20 Entered 07/01/20 14:04:21   Desc
                          Main Document    Page 4 of 5
                                                                                                           (5 of 5)
            Case: 20-1022, Document: 10-2, Filed: 07/01/2020                   Page 1 of 1




 BAP#: AZ-20-1022
 Debtor: FARWEST PUMP COMPANY
 Re:     07/01/2020 BAP Order Denying Leave and Dismissing Appeal




                                CERTIFICATE OF MAILING

 The undersigned, deputy Clerk of the U.S. Bankruptcy Appellate Panel of the Ninth Circuit,
 hereby certifies that a copy of the document to which this certificate is attached was transmitted
 this date to all parties of record to this appeal, to the United States Trustee and to the Clerk of the
 Bankruptcy Court.

                                              By: Vincent Barbato, Deputy Clerk
                                              Date: July 1, 2020




Case 4:17-bk-11112-BMW           Doc 757 Filed 07/01/20 Entered 07/01/20 14:04:21                   Desc
                                  Main Document    Page 5 of 5
